Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 2/26/2021 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of no claim for foreign priority under 35 U.S.C. 119 (a)-(d).  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/15/2021 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reavely et al (US 10.453,117) in view of Liu et al (US 2015/0317302).

8.	Regarding claim 1, Simon Peter Reavely et al, herein after Reavely (US 10,453,117) teaches a system comprising (Reavely abstract teaches a system100): a computing device (Reavely Fig 1, fig 6 teaches a device 110) configured to:
	obtain a first dataset associated with a first domain (Reavely fig 1 step 130 where receiving the first set of data based on query domain per col4 line23-29) , 
But Reavely et al does not clearly teach, However, Xiaohu Liu et al, herein after Liu (US 2015/0317302) teaches the first dataset includes a plurality of first phrase-intent pairs (Liu para0015 where the events domain has a pair of search and intent is to purchase a ticket of the concert), each first phrase-intent pair includes a first phrase and a corresponding first intent (Liu para0015 where the first phrase is search and the intent is to purchase); 
retrieve a set of configuration rules to configure a plurality of environments (Liu para0019 where the first domain environment is to understand the NLU in domain A as a domain classifier 101 in fig1); configure a first environment using the first dataset (Liu fig1 the first environment is processing the NLU under environment 100 as the first data set is to purchase a ticket of the concert) and the set of configuration rules to determine a result user intent based on a requested query associated with the first domain (Liu para0015 where the rule is to use NLU event domain for the game or concert event), the first environment embeds the plurality of first phrase-intent pairs in a vector space based on the set of configuration rules (Liu para0049-0050 where the vector is generated for each slot based on the frequency of the specific slot for travel city for the concert); and 
perform at least one operation based at least in part on the first environment (Liu para0073 where the task is performed based on the query at step 510 and the task at process 500).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Reavely  et al with concept of using transferring information across language understanding model domains of Liu et al. The motivation for doing so would be to have predictably and advantageously provided the task of the query using the vector of the frequency slot of the query. Therefore, it would have been obvious to combine Reavely et al with Liu et al to obtain the invention as specified in claim 1.
9. 	Regarding claim 2, Reavely et al in view of Liu et al teaches the system of claim 1, wherein the set of configuration rules include one or more of data processing rules, data embedding rules, and training rules (Reavely col9 line20-32 where the model rule is being applied for processing the data query) .
10.	Regarding the claim 3,  Reavely et al in view of Liu et al teaches the system of claim 1, wherein the computing device is further configured to: receive a second dataset associated with a second domain distinct from the first domain (Reavely the second domain is of service for rental car using a query); and 
configure a second environment using the second dataset and based on the set of configuration rules (Reavely col3 line 25-38 where the second query’ get me an Uber to Boston is second domain which is different than the concert ticket domain and has different rule of the NLU environment).
11.	Regarding claim 4, The system of claim 3, wherein the second environment is configured to determine a second result user intent based on a second requested query associated with the second domain (Liu second request is for a car service or a taxi service application for the transportation), and the second environment embeds a plurality of second phrase-intent pairs in a second vector space based on the set of configuration rules (Liu para0049-0050 where the vector is generated for each slot based on the frequency of the specific slot for travel city for the concert or uber service).  
12. 	The system of claim 1, wherein the set of configuration rules includes a plurality of steps to perform in response to receiving a training dataset (Reavely col 11 line 18-32 where the multi domain configuration rule uses the multiple steps to receive the trained model data).  
13. 	The system of claim 1, wherein the first environment is an intent recognition model (Reavely abstract uses different application model that has different intent using NLU rules)  .  
14. 	The system of claim 1, , wherein the computing device is further configured to: receive the requested query via the first domain; apply the requested query to the first environment to determine the result intent; and provide for presentation, via a user interface, the result user intent (Reavely abstract where the query received uses the different model using NLU rules environment and different results are scored and received by the user per col2 line 32-40).

15.	Regarding claim 8, the arguments are analogues to claim1, are applicable and is rejected.
16.	Regarding claim 9, the arguments are analogues to claim2, are applicable and is rejected.
17.	Regarding claim 10, the arguments are analogues to claim3, are applicable and is rejected.
18.	Regarding claim 11, the arguments are analogues to claim4, are applicable and is rejected.
19.	Regarding claim 12, the arguments are analogues to claim5, are applicable and is rejected.
20.	Regarding claim 13, the arguments are analogues to claim6, are applicable and is rejected.
21.	Regarding claim 14, the arguments are analogues to claim7, are applicable and is rejected.
22.	Regarding claim 15, the arguments are analogues to claim1, are applicable and is rejected.
23.	Regarding claim 16, the arguments are analogues to claim2, are applicable and is rejected.
24.	Regarding claim 17, the arguments are analogues to claim3, are applicable and is rejected.
25.	Regarding claim 18, the arguments are analogues to claim4, are applicable and is rejected.
26.	Regarding claim 19, the arguments are analogues to claim5, are applicable and is rejected.
27.	Regarding claim 20, the arguments are analogues to claim6, are applicable and is rejected.
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677